Name: Commission Regulation (EC) NoÃ 1860/2006 of 15 December 2006 amending Regulation (EEC) NoÃ 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: Europe;  farming systems;  economic analysis
 Date Published: nan

 16.12.2006 EN Official Journal of the European Union L 358/31 COMMISSION REGULATION (EC) No 1860/2006 of 15 December 2006 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), and in particular Articles 4(4) and 6(2) thereof, Whereas: (1) Annex I to Commission Regulation (EEC) No 1859/82 (2) fixes the number of returning holdings per division. (2) The number of returning holdings per division in Sweden should be adjusted so that the sample may better represent all the types of farm that are present in the field of observation. (3) Regulation (EEC) No 1859/82 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 1859/82 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from the 2007 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 109, 23.6.1965, p. 1859/65. Regulation as last amended by Commission Regulation (EC) No 660/2204 (OJ L 104, 8.4.2004, p. 97). (2) OJ L 205, 13.7.1982, p. 5. Regulation as last amended by Regulation (EC) No 1187/2005 (OJ L 193, 23.7.2005, p 20). ANNEX In Annex I to Regulation (EEC) No 1859/82, the part concerning Sweden is replaced by the following: SWEDEN 710 Plains of southern and central Sweden 702 720 Forest and mixed agricultural and forest areas of southern and central Sweden 217 730 Areas of northern Sweden 106 Total Sweden 1 025